         Case 2:18-cv-02689-ER Document 23 Filed 06/14/19 Page 1 of 14



                       IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


 JAMES DENNIS,                                     : CIVIL ACTION
                                                   :
                       Plaintiff,                  :
        v.                                         : No.: 18-cv-2689
                                                   :
 CITY OF PHILADELPHIA, et al.,                     :
                                                   :
                       Defendants.                 :



                                            ORDER

       AND NOW, this                  day of                        , 2019, upon consideration of

the Joint Motion To Certify Under § 1292(b) filed by all Defendants, and any response thereto, it

is hereby ORDERED and DECREED that said Motion is GRANTED. Pursuant to 28 U.S.C.

§ 1292(b), this Court states that its prior Order (Doc. No. 17) involves a controlling question of

law as to which there is substantial ground for difference of opinion and that an immediate appeal

from the order may materially advance the ultimate termination of the litigation.

                                                    BY THE COURT:



                                                                                J.
         Case 2:18-cv-02689-ER Document 23 Filed 06/14/19 Page 2 of 14


                      IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA


 JAMES DENNIS,                                     : CIVIL ACTION
                                                   :
                       Plaintiff,                  :
        v.                                         : No.: 18-2689
                                                   :
 CITY OF PHILADELPHIA, et al.,                     :
                                                   :
                       Defendants.                 :


                     JOINT MOTION TO CERTIFY UNDER § 1292(b)

       Defendants City of Philadelphia and Detectives Frank Jastrzembski and Manuel Santiago

hereby seek the entry of an Order stating that the question raised on page 1 of its Memorandum

(ECF Doc. 16) in support of its Order (ECF Doc. 17) denying the Motion to Dismiss “involves a

controlling question of law as to which there is substantial ground for difference of opinion and

that an immediate appeal from the order may materially advance the ultimate termination of the

litigation.” 28 U.S.C. § 1292(b). That question was framed by the Court as follows:

                   This case presents a novel question not yet addressed by either
              this Court or the Third Circuit: may an individual whose conviction
              for first-degree murder was vacated pursuant to a writ of habeas
              corpus, ordering release or a new trial, and who subsequently
              entered a no contest plea to third-degree murder, bring a §1983
              claim for fabrication of evidence and deliberate deception in
              connection with the vacated conviction for first-degree murder?

Memorandum (ECF Doc. 16), at 1.
         Case 2:18-cv-02689-ER Document 23 Filed 06/14/19 Page 3 of 14


       For the reasons stated in the attached Memorandum of Law, Defendants request that the

Court grant this Motion and enter the proposed order filed herewith.



 CITY OF PHILADELPHIA                               MARSHALL DENNEHEY WARNER
 LAW DEPARTMENT                                     COLEMAN & GOGGIN

 BY:           /s Michael R. Miller                 BY:           /s John P. Gonzales
        Michael R. Miller                                  John P. Gonzales
        Deputy City Solicitor                              Pa. Attorney ID No. 71265
        Pa. Attorney ID No. 315759                         2000 Market Street, Suite 2300
        1515 Arch Street, 14th Floor                       Philadelphia, PA 19103
        Philadelphia, PA 19102                             215-575-2871
        215-683-5433                                       jpgonzalez@mdwcg.com
        michael.r.miller@phila.gov

 Attorney for Defendant City of Philadelphia        Attorney for Defendants Detectives Frank
                                                    Jastrzembski and Manuel Santiago




                                                2
          Case 2:18-cv-02689-ER Document 23 Filed 06/14/19 Page 4 of 14



                       IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

 JAMES DENNIS,                                       : CIVIL ACTION
                                                     :
                        Plaintiff,                   :
         v.                                          : No.: 18-2689
                                                     :
 CITY OF PHILADELPHIA, et al.,                       :
                                                     :
                        Defendants.                  :


                       MEMORANDUM OF LAW IN SUPPORT OF
                     JOINT MOTION TO CERTIFY UNDER § 1292(b)

        Defendants City of Philadelphia and Detectives Frank Jastrzembski and Manuel Santiago,

by and through their respective attorneys, hereby request that this Court certify its prior Order

denying their Motion to Dismiss for interlocutory appeal under 28 U.S.C. § 1292(b).

        The issue of whether a § 1983 claim is barred by Heck v. Humphrey is appropriate for

certification under § 1292(b). See, e.g., Smith v. Holtz, 87 F.3d 108, 111 (3d Cir. 1996) (“We

consolidated the interlocutory appeals filed by all defendants under 28 U.S.C. § 1292(b). The

outcome of this appeal turns on Heck v. Humphrey, 512 U.S. 477 (1994).”); see also Edwards v.

Balisok, 520 U.S. 641, 644 (1997) (reviewing, on the merits, a case where the district court denied

a motion to dismiss arguing Heck, but certified it for immediate appeal under § 1292(b)).


   I.   Controlling Question of Law

        Whether a case may proceed under Heck is certainly a question of law. E.g., Bourne v.

Gunnels, 921 F.3d 484, 491 (5th Cir. Apr. 16, 2019) (“Bourne contends that Heck has ‘no bearing

on this case’ . . . . [R]eviewing this question of law de novo, we determine that . . . .”); Beets v.

City of Los Angeles, 669 F.3d 1038, 1041 (9th Cir. 2012) (“Here, whether plaintiffs' civil action is

barred by Heck is a question of law, which is subject to de novo review.”).
          Case 2:18-cv-02689-ER Document 23 Filed 06/14/19 Page 5 of 14



        A question of law is controlling where an order, “if erroneous, would be reversible error

on final appeal.” Katz v. Carte Blanche Corp., 496 F.2d 747, 755 (3d Cir. 1974). Controlling

questions are those that are “serious to the conduct of the litigation, either practically or legally.”

Id. The “meaning of a statutory or constitutional provision” is the quintessential controlling

question of law. Ahrenholz v. Board of Trustees of the Univ. of Ill., 219 F.3d 674, 676–677 (7th

Cir. 2000).

        The Heck question in this case is controlling because it affects the very availability of the

claims brought in this case. A ruling that this case is barred by Heck is case-dispositive. See,

e.g., Royal v. Durison, 254 Fed. App’x 163, 164 (3d Cir. 2007) (“[W]e issued an order directing

the parties to address whether Heck v. Humphrey . . . barred Royal’s claim as a threshold matter.

Following argument before this Court on October 3, 2007, we hold that Heck does, in fact, bar

Royal’s claim.”); cf. Lucier v. City of Ecorse, 601 Fed. App’x 372, 376 (6th Cir. 2015) (“Because

the Heck determination affects this Court’s qualified immunity analysis, we consider Defendants’

Heck argument first.”).

        Therefore, certification under §1292(b) is appropriate because there is a controlling

question of law at issue.


  II.   Substantial Ground for Difference of Opinion

        There is also, at the very least, a substantial ground for difference of opinion as to the

applicability of Heck to this action. Mr. Dennis was convicted of first-degree murder, and then

third-degree murder for the same event. While his first conviction was vacated on a writ of habeas

corpus, he was not exonerated of his crime. On the contrary, he pled nolo contendere to the charge.

        “‘Nolo contendere’ is a Latin phrase which means, ‘I do not wish to contend[.]’ When a

defendant enters a plea of nolo contendere, he technically does not admit guilt. However, for



                                                  2
          Case 2:18-cv-02689-ER Document 23 Filed 06/14/19 Page 6 of 14



purposes of a criminal case, a plea of nolo contendere is equivalent to a plea of guilty.”

Pennsylvania v. Norton, 201 A.3d 112, 114 n.1 (Pa. Jan. 23, 2019) (emphasis added) (citing

Black’s Law Dictionary, and Eisenberg v. Dep’t of Pub. Welfare, 516 A.2d 333, 335 (Pa. 1986)

(“A plea of nolo contendere, when accepted by the court, is, in its effect upon the case, equivalent

to a plea of guilty. It is an implied confession of guilt only, and cannot be used against the

defendant as an admission in any civil suit for the same act. The judgment of conviction follows

upon such plea as well as upon a plea of guilty.”) (emphasis added) (quoting Pennsylvania v.

Ferguson, 44 Pa. Superior Ct. 626, 628 (1910))).

       “[A] conviction had upon a plea of nolo contendere has the same force and effect as a

conviction on a plea of not guilty [sic] and the record is competent evidence of the fact of

conviction.” Pennsylvania v. Snyder, 182 A.2d 495, 496 (Pa. 1962) (citing Commonwealth v.

Albert, 82 A.2d 695, 698 (Pa. Super. 1951) (“[A] conviction had upon a plea of nolo contendere

has the same force and effect as a conviction on a plea of guilty, or a jury verdict following a plea

of not guilty; and when judgment has been entered on the plea of nolo contendere the record is

competent evidence of the fact of conviction.”).

       While the Eisenberg Court said that a nolo plea cannot be used “as an admission in any

civil suit for the same act,” supra at 335, the effect of the resulting conviction is well settled. The

nolo plea is “equivalent to a plea of guilty.” Norton, 201 A.3d at 114 n.1; Eisenberg, 516 A.2d

at 335 (“The judgment of conviction follows upon such plea as well as upon a plea of guilty.”);

see also Beto v. Barkley, 706 Fed. App’x 761, 767 (3d Cir. 2017) (noting that a crime constituting

a parole violation must be established by a conviction, a plea of guilty, or a plea of “nolo

contendere at any time thereafter in a court of record’”) (quoting 61 Pa. C.S. § 6138(a)(1)).




                                                   3
          Case 2:18-cv-02689-ER Document 23 Filed 06/14/19 Page 7 of 14



       In Edwards v. Balisok, a state prisoner was found guilty of prison infractions, and sentenced

to, among other things, a loss of good-time credits previously accrued toward and earlier release.

520 U.S. at 644. He filed an action under § 1983 for money damages, arguing that the process of

the disciplinary proceedings deprived him of his Fourteenth Amendment rights. Specifically, the

prisoner claimed that deceit and bias on the part of the hearing officer resulted in the exclusion of

exculpatory evidence, because “the hearing officer lied about the nonexistence of witness

statements.” Id. at 647. The Supreme Court emphatically—indeed, unanimously—concluded that

this claim for “money damages, based on allegations of deceit and bias on the part of the

decisionmaker that necessarily imply the invalidity of the punishment imposed, is not cognizable

under § 1983.” Id. at 648.

       In this case, Mr. Dennis stands convicted of murder in the Commonwealth of Pennsylvania,

based on the effect of his nolo plea as explained above. And this action seeks compensation “for

the alleged fabrication of evidence and deliberate deception by the defendant officers,” which he

says unconstitutionally led to his conviction, because he was deprived of “due process of law and

a fair trial.” Memorandum (ECF Doc. 16), at 8–9. Defendants respectfully assert that there is a

substantial ground for difference of opinion whether this claim is cognizable under § 1983,

Edwards, 520 U.S. at 647–648, because success on this claim would “necessarily require the

plaintiff to prove the unlawfulness of his conviction or confinement.” Smith, 87 F.3d at 112

(quoting Heck, 512 U.S. at 486).

       In its decision to deny Defendants’ Motion to Dismiss, the Court relied on Poventud v. City

of New York, 750 F.3d 121 (2d Cir. 2014), which held that Heck did not bar a § 1983 claim for

constitutional violations leading to a conviction, by a plaintiff who is subject to a subsequent, not-

vacated conviction. But Poventud itself demonstrates the substantial grounds for difference of




                                                  4
          Case 2:18-cv-02689-ER Document 23 Filed 06/14/19 Page 8 of 14



opinion on the question before the Court: Poventud was a very close decision (8 to 6) by an en

banc court, and it generated, in addition to the majority opinion, one concurring opinion, one

separately concurring opinion, one partially concurring and partially dissenting opinion, and two

strongly worded and passionate dissenting opinions. See id. at 151 (Jacobs, J., dissenting) (“The

majority opinion undermines both the finality premise of Heck and the truth-seeking foundation

of Brady.”); id. at 165 (“The majority erodes Heck and corrupts Brady by adopting a deeply flawed

notion of due process . . . . This holding will have consequences, none of them salutary.”); id. at

167 (Livingston, J., dissenting) (“The majority thus errs, and badly so, in addressing the question

whether Poventud may proceed with his § 1983 Brady claim without regard to an essential element

that Poventud must prove at his civil trial: namely, the materiality of the undisclosed evidence”).

       The dissenting opinion of Judge Jacobs explained that even if a lawsuit claiming alleged

Brady violations does not always necessarily impugn the validity of a standing conviction, the

particular allegations in Mr. Poventud’s case did do so. The claim of prosecutorial wrongdoing

necessarily presented a claim of innocence—that police had wrongfully identified him. Those

claims of misidentification and innocence did therefore impugn the validity of his armed robbery

conviction. Id at 153 (noting that the complaint’s assertion that the prosecution’s evidence that

Mr. Poventud was at the crime scene was unreliable, and so “unambiguously impugns the validity

of his guilty plea”). Similarly here, all of Mr. Dennis’ misconduct allegations concern the wrongful

identification of him as the murderer. Those allegations cannot succeed without undermining Mr.

Dennis conviction upon a plea of no contest that he committed that very murder.

       Indeed, Mr. Dennis must prove that any alleged misconduct in tying him to the murder

scene was material to his vacated conviction, but doing so can only undermine—if not outright

negate—his conviction for not just being at the murder scene, but being criminally liable for the




                                                 5
          Case 2:18-cv-02689-ER Document 23 Filed 06/14/19 Page 9 of 14



murder. In sum, the Poventud dissents demonstrate a serious difference of opinion as to how to

analyze whether allegations of misconduct concerning a prior trial can impugn the validity of a

subsequent conviction for the same crime. And even the Poventud majority recognized that

“Poventud cannot seek to collect damages for the time that he served pursuant to his plea

agreement (that is, for the year-long term of imprisonment).” Id. at 136 (majority opinion).

        Likewise, in Taylor v. City of Pima, 913 F.3d 930 (9th Cir. Jan. 17, 2019), a plaintiff filed

a § 1983 claim seeking “damages for wrongful incarceration stemming from the 42 years that he

spent in prison.” Id. at 935. Like Poventud and the case before this Court, the plaintiff in Taylor

had been convicted of murder but thereafter had that conviction vacated. Taylor, 913 F.3d at 932.

The plaintiff “pleaded no contest to the same counts, was resentenced to time served, and was

released from prison.” Id. On these facts, the Ninth Circuit held that Heck barred the § 1983

claim, even though it was asserted against his first, vacated conviction:

               Taylor alleges that his 1972 conviction and resulting sentence were
               plagued by constitutional violations and that those errors initially
               caused his incarceration. Critically, however, all of the time that
               Taylor served in prison is supported by the valid 2013 state-court
               judgment. The state court accepted the plea agreement and
               sentenced Taylor to time served. For that reason, even if Taylor
               proves constitutional violations concerning the 1972 conviction, he
               cannot establish that the 1972 conviction caused any incarceration-
               related damages. As a matter of law, the 2013 conviction caused the
               entire period of his incarceration.

Id. at 935.

        The Court has already noted that the application of Heck to a § 1983 claim targeting an

earlier conviction, brought by one subject to a later, undisturbed conviction for the same crime, is

an open question in this Circuit. Memorandum (ECF Doc. 16), at 1. Even notwithstanding the

Ninth Circuit’s holding directly contrary to this Court’s holding, and the sharply divided Second

Circuit (not to mention that majority’s concession on the limit to the damages recoverable), there



                                                 6
           Case 2:18-cv-02689-ER Document 23 Filed 06/14/19 Page 10 of 14



is at least an open and novel question present. And “when novel legal issues are presented, on

which fair-minded jurists might reach contradictory conclusions, a novel issue may be certified for

interlocutory appeal without first awaiting development of contradictory precedent.” FTC v.

Wyndham Worldwide Corp., 10 F. Supp. 3d 602, 634–635 (D.N.J. 2014) (quoting Reese, 643 F.3d

at 688).

        Given the odds at which the rationale set forth in the Court’s Memorandum (ECF Doc. 16)

and the jurisprudence recounted herein, including Edwards, supra, Defendants respectfully submit

that there is at the very least a substantial ground for difference of opinion on whether a claim for

deceit, fabrication, and the failure to disclose evidence is cognizable under § 1983, or else barred

by Heck because success would necessarily undermine the validity of Mr. Dennis’s conviction and

confinement.

        Therefore, certification under §1292(b) is appropriate because there is a substantial ground

for difference opinion on the controlling question of law at issue.


 III.      Material Advancement of the Litigation

        Finally, an immediate appeal may materially advance the ultimate termination of this

litigation. 28 U.S.C. § 1292(b).

        In a garden variety case, certification is proper even where a ruling on the issue would not

terminate the litigation. Myers v. Am. Dental Ass’n, 695 F.2d 716 (3d Cir. 1982) (accepting one

defendant’s request for interlocutory appellate review, under § 1292(b), and dismissing that

defendant for lack of personal jurisdiction, even though the other defendant waived its personal

jurisdiction defense); In re Enterprise Rent-A-Car Wage & Hour Emp't Practices Litig., 683 F.3d

462, 467 (3d Cir. 2012) (accepting for interlocutory review under § 1292(b) an appeal by one

defendant, with the sole question being whether one defendant is a joint employer of its



                                                 7
         Case 2:18-cv-02689-ER Document 23 Filed 06/14/19 Page 11 of 14



subsidiaries’ employees, in a case with ten named defendants and 100 “XYZ Company”

defendants not involved in the appeal and still actively defending the case in the district court); see

also 19 Moore’s Federal Practice – Civil § 203.31 (2018) (noting that the standard need not involve

a question of law that “completely dispose[s] of the litigation,” but must simply be “a ‘controlling’

question that has the potential of substantially accelerating disposition of the litigation”); Thomas

E. Baker, A Primer on the Jurisdiction of the U.S. Courts of Appeals 59 (Fed. Jud. Ctr. 2009)

(“[S]ignificantly simplifying pretrial or trial proceedings is enough to satisfy the related criterion

that the interlocutory appeal ‘materially advance the ultimate termination of the proceeding.’”);

see also Reese v. BP Expl. (Alaska) Inc., 643 F.3d 681, 688 (9th Cir. 2011).

       Here, though, the position asserted by Defendants regarding Heck’s preclusive effect more

than satisfies the standard under § 1292(b). If Heck bars Mr. Dennis’s claims, then the case is

over. See, e.g., Ebuzor-Onayemi v. Union Cty. Police Dep’t, 736 Fed. App’x 44, 46–47 (3d Cir.

2018) (“Heck holds that, where success in a § 1983 action would necessarily imply the invalidity

of a conviction or sentence, an individual’s suit for damages is barred unless she can demonstrate

that her conviction or sentence has been invalidated.”) (emphasis added).

       Right or wrong on the question of whether Heck bars this action, Defendants have clearly

shown that an immediate appeal may ultimately advance the termination of this matter.

Certification under §1292(b) is “the biggest statutory qualification—the greatest legislative

compromise—on the policy of finality that has marked the history of the courts of appeals.” Baker,

supra, at 57. It is an express “congressional recognition that too rigid an adherence to the finality

requirement can work a severe hardship within the particular litigation and beyond it.” Id. at 51–

52.




                                                  8
         Case 2:18-cv-02689-ER Document 23 Filed 06/14/19 Page 12 of 14



       Saving time both for this Court and saving expense for the litigants are “highly relevant

factor[s]” in considering whether to certify a case for interlocutory appeal. Katz v. Carte Blanche

Corp., 496 F.2d 747, 755 (3d Cir. 1974) (citing the legislative history). Here, the individual

defendants in this case are contemporaneously with this Motion, seeking appellate review on an

interlocutory basis of this Court’s denial of their qualified immunity defense. Where certain

defendants have a right to appeal, time and resources are greatly conserved by authorizing an

appeal under § 1292(b) on related issues. See Gustavson v. Vito, Civil Action No. 89-1944, 1989

U.S. Dist. LEXIS 9216, at *17–19 (E.D. Pa. Aug. 2, 1989) (certification under § 1292(b) of an

order denying a motion to dismiss deemed reasonable and efficient where certain defendants will

likely take an immediate interlocutory appeal of a qualified immunity defense to a § 1983 claim).

       Therefore, certification under §1292(b) is appropriate because an immediate appeal may

materially advance the ultimate termination of this action.


 IV.    Conclusion

       A novel question not yet addressed in the Third Circuit is presented in this case: whether

someone who elected to be convicted upon a plea to murder instead of seeking exoneration at trial

after a stinging opinion by an en banc Third Circuit, can nevertheless challenge the procedure

leading to his original murder conviction. See Memorandum (ECF Doc. 16), at 1. This, along

with the individual Defendants’ qualified immunity issue, is ripe for immediate consideration by

the Third Circuit, because it involves a controlling question of law, as to which there is a substantial

ground for difference of opinion, and a decision now may more quickly resolve the entire action.




                                                   9
        Case 2:18-cv-02689-ER Document 23 Filed 06/14/19 Page 13 of 14



       Therefore, Defendants respectfully request that the Court certify its prior Order denying

their Motion to Dismiss for immediate appellate review under 28 U.S.C. § 1292(b).

                                    Respectfully submitted,

 CITY OF PHILADELPHIA                           MARSHALL DENNEHEY WARNER
 LAW DEPARTMENT                                 COLEMAN & GOGGIN

 BY:           /s Michael R. Miller             BY:            /s John P. Gonzales
        Michael R. Miller                               John P. Gonzales
        Deputy City Solicitor                           Pa. Attorney ID No. 71265
        Pa. Attorney ID No. 315759                      2000 Market Street, Suite 2300
        1515 Arch Street, 14th Floor                    Philadelphia, PA 19103
        Philadelphia, PA 19102                          215-575-2871
        215-683-5433                                    jpgonzalez@mdwcg.com
        michael.r.miller@phila.gov

 Attorney for Defendant City of Philadelphia    Attorney for Defendants Detectives Frank
                                                Jastrzembski and Manuel Santiago




                                               10
         Case 2:18-cv-02689-ER Document 23 Filed 06/14/19 Page 14 of 14



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Joint Motion of Defendants

To Certify was filed via the Court’s electronic filing system and is available for downloading.



                                             By:            /s John P. Gonzales

Date: June 14, 2019
